DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A method for determining a base field prover volume of a field prover, the method including: 
          connecting together a transfer meter assembly, a master prover, and the field prover in fluid communication in series, where the transfer meter assembly includes two or more transfer meters; 
           ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
          calculating a third calibrated field prover volume from the average of each of the at least three intermediate calibrated field prover volumes at the third flow rate; 
          determining a provisional field prover base volume from the average of the first calibrated field prover volume, the second calibrated field prover volume, and the third calibrated field prover volume; and 
          determining a field prover base volume from the provisional field prover base volume.’

          The subject matter as recited above was not taught, shown, or suggested with the prior art of record. The applicant cancelled claims 4 and 22, and incorporates allowable subject matter into independent claims 1, 14, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852